Citation Nr: 0906429	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-27 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis.

2.  Entitlement to service connection for a stomach 
condition.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1971, and had a period of active duty for training (ACDUTRA) 
from June 1980 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

In a decision dated June 2006, the Board reopened prior final 
decisions on both claims, and denied both claims on the 
merits.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By order dated March 17, 2008, the Court vacated in part the 
Board's June 2006 decision and remanded the case pursuant to 
the terms of a Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the Joint Motion is not entirely clear.  The 
parties to the Joint Motion for Remand, noting a VA 
examiner's reference that service treatment records (STRs) 
for the Veteran's period of ACDUTRA from June 1980 to January 
1981 could not be located, indicated that such records needed 
to be associated with the claims folder.  These records have 
been associated with the claims folder since October 1995.  
The Board finds that no further action is required on this 
issue.

The Board takes note that the Veteran's representative 
asserted in the brief before the Court that the Veteran's 
STRs reflected his treatment for a duodenal bulb ulcer on 
"November 1970."  The Board finds no such document of 
record, and no other prior VA rating action or Board decision 
has noted such treatment.  However, the record does reflect 
that the Veteran was diagnosed with a duodenal ulcer in 
November 1979.  The reference to the Veteran's treatment for 
duodenal ulcer in November 1970 appears to be a factual 
error.  Nonetheless, on remand, the Veteran's counsel should 
be provided an opportunity to submit such a record prior to 
obtaining a medical opinion in this case.     

The Board notes that the Veteran had a period of active 
service from June 1969 to December 1971, and had a period of 
ACDUTRA from June 1980 to January 1981.  Notably, presumptive 
periods do not apply to periods of ACDUTRA or INACDUTRA.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Hines 
v. Principi, 18 Vet. App. 227 (2004); Mercado-Martinez v. 
West, 11 Vet. App. 415 (1998); Paulson v. Brown, 7 Vet. App. 
466 (1995).  Therefore, the provisions of 38 C.F.R. §§ 3.307 
and 3.309 may only be considered relative to the Veteran's 
period of active duty from May 1968 to May 1970.  The 
presumption of soundness pursuant to 38 U.S.C.A. § 1111 also 
does not apply to the period of ACDUTRA.  Id.

In any event, the parties to the Joint Motion for Remand have 
determined that additional VA examination with a more 
thorough discussion of the relevant evidence in this case is 
necessary to decide the claim.  The case, therefore, is 
remanded for additional VA examination pursuant to the terms 
of the Joint Motion for Remand. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's counsel and 
provide him an opportunity to provide a 
copy of the Veteran's alleged treatment 
for duodenal ulcer in November 1970, as 
asserted in the September 2007 brief filed 
before the Court.

2.  Forward the Veteran's claims folder 
for a VA examination for an opinion as to 
the probable etiology of the Veteran's 
lumbar spine disability.  A comprehensive 
review of the claims folder must be 
conducted, and opinion should be provided 
on the following questions:

a) Whether it is at least as likely as not 
that any current disability of the lumbar 
spine first manifested, or was caused or 
aggravated during the Veteran's period of 
active service from June 1969 to December 
1971; and/or

b) Whether it is at least as likely as not 
that any current disability of the lumbar 
spine first manifested, or was caused or 
aggravated during the Veteran's period of 
ACDUTRA from June 6, 1980 to January 27, 
1981

In arriving at an opinion, the examiner is 
requested to consider, and 
discuss/summarize where appropriate, the 
significance of the following evidentiary 
items:

    - a December 1970 STR reflecting 
treatment for back injury with pulled 
muscle; 
    - the findings from the September 1971 
separation examination; 
    - the findings from the March 1972 VA 
examination;
    - the findings and report of symptoms 
on an ARNG direct commission physical 
dated April 1978;
    - the findings and report of symptoms 
on an ARNG flight physical dated February 
1979;
    - the findings and report of symptoms 
on ARNG flight physicals dated November 
and December 1979;
    - a June 19, 1980 STR reflecting 
treatment for lumbar back pain assessed as 
back dysfunction;
    - a June 21, 1980 STR reflecting 
treatment for back pain and muscle spasm 
with a finding of marked scoliosis;
    - the findings and report of symptoms 
on service examination in July 1980;
    - STRs in January 1981 reflecting 
treatment for lower thoracic back pain 
after throwing a duffel bag over his 
shoulder, assessed as thoracic-lumbar 
joint dysfunction;
    - a March 17, 1981 VA clinical record 
showing treatment for severe paravertebral 
muscle spasm and accompanying x-ray 
examination of the lumbar spine (noting no 
history of prior trauma);
    - medical records in January 1994 which 
include an X-ray examination report 
interpreted as showing lumbar spondylosis, 
computed tomography (CT) scan findings of 
minimal bulging at L4-L5 and L5-S1; and 
assessment of scoliosis;
    - a December 1998 medical note from Dr. 
J.C., noting treatment for lumbo-sacral 
pain;
    - a December 2002 statement from Dr. 
V.K., opining that the Veteran's early 
degenerative changes at L4-L5 and L5-S1 
may be the consequences of injuries 
suffered in 1970 and 1980 while in the 
military (and incorrectly noting that 
treatment visits in 1984 occurred while on 
active duty);
    - the opinion of a VA examiner in 
February 2003 that it is not at least as 
likely as not that the Veteran's current 
low back disability is related to his 
military service;
    - the June 2006 opinion of Dr. V.K. 
that, based on reasonable medical 
probabilities, the Veteran's current back 
disorder began with an injury in 1970;
    - the translated June 2006 opinion from 
Dr. M.E.A. that the deterioration in the 
Veteran's lumbar area had its beginning 
during active military service; and
    - the Veteran's assertion of chronic 
lumbosacral pain since 1970, self-
treatment thereafter, and re-injury during 
ACDUTRA, and whether such allegations are 
consistent the medical evidence of record.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

3.  Forward the Veteran's claims folder to 
a VA examination for an opinion as to the 
probable etiology of the Veteran's stomach 
disorder(s).  A comprehensive review of 
the claims folder must be conducted, and 
opinion should be provided on the 
following questions:

a) Whether it is at least as likely as not 
that any current disability of the stomach 
first manifested, or was caused or 
aggravated during the Veteran's period of 
active service from June 1969 to December 
1971; and/or

b) Whether it is at least as likely as not 
that any current disability of the stomach 
first manifested, or was caused or 
aggravated during the Veteran's period of 
ACDUTRA from June 6, 1980 to January 27, 
1981

In arriving at an opinion, the examiner is 
requested to consider, and 
discuss/summarize where appropriate, the 
significance of the following evidentiary 
items:

    - a July 1970 STR reflecting treatment 
for post-prandial stomach burning;
    - a March 1971 STR reflecting treatment 
for abdominal complaints, 
    - a May 1971 STR reflecting treatment 
for abdominal pain assessed as history of 
nervous stomach secondary to anxiety;
    - a June 1971 STR reflecting treatment 
for abdominal complaints;
    - the findings from the September 1971 
separation examination; 
    - the findings from the March 1972 VA 
examination; 
    - the findings and report of symptoms 
on an ARNG direct commission physical 
dated April 1978;
    - the findings and report of symptoms 
on an ARNG flight physical dated February 
1979;
    - the findings and report of symptoms 
on an ARNG training physical dated 
November 1979;
    - a November 1979 VA upper 
gastrointestinal study interpreted as 
suggesting an ulcer crater in the lesser 
curvature of the duodenal bulb;
    - the findings and report of symptoms 
on an ARNG flight physical dated December 
1979;
    - an April 29, 1980 VA clinical record 
noting a history of gastrointestinal 
complaints;
    - a June 2, 1980 VA clinical record 
noting a history of occasional burning in 
the epigastrium and an assessment of 
history of peptic ulcer disease - 
clinically inactive;
    - the findings and report of symptoms 
on service examination in July 1980;
    - a February 2, 1981 VA clinical record 
reporting the results from a gastric 
analysis and noting the Veteran to be 
asymptomatic;
    - a November 2002 statement from Dr. 
M.A.L.N., noting the Veteran's treatment 
for gastroesophageal reflux (GERD) since 
1980;
    - the opinion of a VA examiner in 
February 2003 that it is not at least as 
likely as not that the Veteran's GERD 
symptoms were present during active 
service;
    - a supplemental opinion from Dr. 
M.A.L.N. in April 2003; 
    - the translated June 2006 opinion from 
Dr. M.E.A. that the Veteran's 
gastrointestinal condition had its 
beginning during active military service; 
and 
    - the Veteran's assertion of recurrent 
stomach problems, which have been the 
same, since 1970, and whether such 
allegations are consistent the medical 
evidence of record.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

4.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

